          Case 1:20-cr-00137-SPW Document 26 Filed 03/31/21 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION




  UNITED STATES OF AMERICA,
                                                     CR20-I37-BLG-SPW
                        Plaintiff,

  vs.                                                 ORDER


 TRAVIS RUSTY WALLACE,

                        Defendant.


        Pursuant to the Defendant's pending Motion to Suppress(Doc. 21),

        IT IS HEREBY ORDERED that the trial presently set for Monday, April

19, 2021 at 9:00 a.m. is VACATED to be reset upon the Court's decision on the

Defendant's Motion to Suppress(Doc. 21). The time from the motion's filing on

March 22, 2021, to this Court's decision on the motion is excluded from the

speedy trial clock pursuant to 18 U.S.C. § 3161(h)(1)(D).

        The clerk is directed to notify counsel of the entiy of this Order.

        DATED this jy^dav of                         2021.

                                                SUSAN P. WATTERS
                                                United States District Judge
